Citation Nr: 1456058	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  13-00 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to July 11, 2011 for grant of entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.

This matter comes on appeal to the Board of Veterans Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Providence, Rhode Island (RO), which in pertinent part denied the benefit sought on appeal.  

In May 2014, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In June 2014, the Board remanded the matter on appeal to the RO for referral of the matter to the Director of Compensation and Pension Service, pursuant to the provisions of 38 C.F.R. § 4.16(b), for consideration of an extra-schedular rating for TDIU prior to July 11, 2011.  The record now contains an October 2014 response from the Compensation and Pension Service. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record reflects that a claim for TDIU had been raised by the record and not addressed since his original claims for service connection for PTSD and headaches. 

2.  The evidence of record demonstrates that the Veteran has been unemployable due to his service-connected PTSD and headaches since the effective dates of service connection for both disabilities, March 27, 2008.



CONCLUSION OF LAW

The criteria for an award of TDIU on an extra-schedular basis from March 27, 2008, are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2014); Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was granted entitlement to TDIU on July 11, 2011 under 38 C.F.R. § 4.16(a).  The Veteran asserts he is entitled to an earlier effective date. 

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate entitlement to the benefit sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

The effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such claim must identify the benefit sought.  38 C.F.R. § 3.157(a).

A claim for a TDIU may be presented informally or may be raised by the facts. "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a),  such case shall be submitted for extraschedular consideration.

For a veteran to prevail on a claim for a TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  38 C.F.R. § 4.16(b).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board, itself, however, cannot assign an extra-schedular TDIU in the first instance pursuant to 38 C.F.R. § 4.16(b), although it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Service for an extra-schedular evaluation when the issue is either raised by the claimant or reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C&P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

In this case, the Veteran seeks entitlement to an effective date prior to July 11, 2011 for the award of TDIU, the date of receipt of the Veteran's claim for increased rating for PTSD, to include TDIU.  

The record clearly demonstrates that the Veteran was not working prior to July 11, 2011, and he had informed VA that prior to retiring 24 years ago, he had been limited to working 24 to 30 hours a week as in a jewelry factory because of severe headaches and mental health symptoms.  See the reports of December 2010 and August 2011 VA psychiatric examinations; a December 2009 VA neurology examination; VA treatment records dated since 2008; as well as statements from the Veteran and his family.  The evidence of record demonstrates that a claim for TDIU had been raised by the record prior to July 11, 2011.  See Roberson, 251 F.3d at 1384.  The claim for TDIU was not implicitly denied in a November 2010 rating decision that initially awarded service connection for migraine headaches and sleep disorder with psychiatric symptoms.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed.Cir. 2006).  As such, the Board finds that the claim for TDIU had been raised since the original claims for service connection. 

In the November 2010 rating decision, the Veteran was awarded entitlement to service connection for migraine headaches and sleep disturbances, both effective from March 27, 2008, the date of his claim for service.  Both disabilities were each rated with 30 percent evaluations, and his combined rating was 50 percent.  As such, the Veteran does not meet the minimum eligibility requirements for a TDIU for that period.  38 C.F.R. § 4.16.  Therefore, the Veteran's entitlement to an effective date earlier than July 11, 2011, for a TDIU must be considered on an extra- schedular basis.  38 C.F.R. § 4.16(b).

The records show the Veteran reported that he did complete high school but holds no higher education or training other than with his job as a jeweler.  
His past occupational history indicates involvement in the jewelry business until he retired in 1986 due to physical problems, primarily identified in relation to headaches.  

The report of a December 2009 VA neurology examination report shows that the Veteran's headaches involved daily bifrontal headaches that he described as severe in nature and equated to a pain level 8 out of 10 prior to medication and were reduced down to a pain level of 6 with medication.  He also complained of other milder headaches that occur with a dull or a sharp pain which may be triggered by bright lights.  The VA examiner found that the severity of the Veteran's headaches and sleep impairment had interfered with his ability to work over these years as he was not able to work fulltime because of his symptoms.  The report of an August 2011 VA examination shows that the Veteran's headaches were characterized as chronic and debilitating and resulted in the Veteran's inability to secure and maintain substantially gainful employment.  

With respect to his PTSD disability, a review of the VA treatment records since 2009 shows that the Veteran's PTSD symptoms include panic attacks, anxiety, depression, confusion, nightmares, sleep disturbance, lack of motivation, irritability, intrusive thoughts, and poor concentration.  On clinical evaluations, the Veteran was observed to have anxious affect and mood, compromised insight, and impaired concentration, but there was no evidence of obsessive behavior, hallucinations or delusions, impaired judgment or impulse control, and normal ability to understand directions with an above average level of intelligence.  The Veteran takes medication for his symptomatology.  These VA mental health treatment records reflect that the Veteran was assigned Global Assessment Functioning (GAF) scaled scores ranging from 45 to 54, which is indicative of moderate to serious symptoms.  See April 2009 VA social worker consultation report; May 2009 VA mental health assessment report; and February 2010, July 2010 and August 2010 VA mental health treatment records. 

The severity of the Veteran's PTSD was evaluated in a December 2010 VA psychiatric examination.  That examination report shows that the VA examiner felt that his PTSD's disability caused him mild to moderate impairment in functioning while he is on medication and did not render him unemployable, despite his reports that he had previously been unable to work more than 24 to 30 hours a week because of headaches, anxiety, and irritability.  He was assigned a GAF scaled score of 58, which is indicative of moderate symptoms.  It was noted that the Veteran had good relationships with multiple family members and he was able to live alone and care for himself with some assistance from his son and daughter. 

The findings contained in the August 2011 VA psychiatric examination report reflect that PTSD symptoms had worsened in severity since the prior assessment, and specifically identified as decreased interest in activities and worsening in concentration and sleep impairment.  The VA examiner opined that the severity of the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas.  

In October 2014, the Director of Compensation Service determined that the Veteran was not entitled to an earlier effective date prior to July 11, 2011 based on an exceptional or unusual disability picture under 38 C.F.R. § 4.16(b).  Specifically, Compensation Services concluded that the medical evidence of record prior to July 11, 2011 did not demonstrated that his service-connected disabilities precluded all types of employment or present an exceptional disability picture to warrant entitlement to an earlier effective date for TDIU on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b). 

Although the Veteran did not meet the criteria for a schedular TDIU prior to July 2011, the facts of this case demonstrate that he was not capable of meaningful employment because of the severity of service-connected for PTSD and headaches.  The record shows that the Veteran has limited education, and that his service-connected headaches and mental disorder have rendered him essentially unable to perform substantially gainful employment.  Even when working as a jeweler, the competent lay evidence demonstrates that the severity of his headaches and mental health symptoms limited him to part-time employment.  The Veteran has credibly stated that he retired in 1986 because of his increasing physical and mental problems.  Medical and lay statements reflect serious occupational impairment due service-connected headaches and psychiatric disorder.

While the Director of Compensation and Pension Services found that entitlement on an extra-schedular basis was not warranted because the evidence failed to demonstrate that his service-connected disabilities rendered him unemployable, the Board disagrees.  Totality of the evidence shows that the Veteran was unemployable in all employment environments as a result solely of his psychiatric symptoms and headaches since the time his original claims for service connection.  

Accordingly, entitlement to an effective date of March 27, 2008, for a TDIU on an extra-schedular basis is in order.


ORDER

Entitlement to an effective date of March 27, 2008 for award of TDIU is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


